UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: October 7, 2006 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:0-19848 FOSSIL, INC. (Exact name of registrant as specified in its charter) Delaware 75-2018505 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 2280 N. Greenville Avenue, Richardson, Texas 75082 (Address of principal executive offices) (Zip Code) (972) 234-2525 (Registrant's telephone number, including area code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerx Accelerated filero Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of registrant's common stock outstanding as of July 27, 2007: 68,241,027 EXPLANATORY NOTE In June 2006, as a result of thewide-scale scrutiny of employee stock option grant practices, including a report issued on June 13, 2006 by UBS Securities LLC mentioning Fossil, Inc. (the “Company”), we began a review of our historical stock option practices in order to determine whether there were any improprieties related to the timing of our past stock option grants.On November 14, 2006, the Company announced that a committee made up of fiveindependent members of its Board of Directors(the “Special Committee”) commenced a voluntary review of the Company’s equity granting practices.The Special Committee was ultimately reconstituted on February 8, 2007, to consist of two independent members of the Board of Directors.The Special Committee’s voluntary review was undertaken with assistance from independent legal counsel, Weil, Gotshal & Manges LLP, and forensic accounting assistance from FTI Consulting, Inc. On May 7, 2007, the Company announced that the Special Committee had completed its review and had delivered its final report to the Board on May 4, 2007. As a result of deficiencies identified by the Special Committee relating to the Company’s equity granting practices, the Company’s management commenced a more thorough evaluation of the appropriateness of accounting measurement dates used to determine the amounts of compensation charges and related tax effects previously disclosed in filings with the U.S. Securities and Exchange Commission (the “SEC”).The Company also announced on May 7, 2007 that, although this evaluation was still in process, based on preliminary estimates; the Company and its Audit Committee concluded that the cumulative impact of related errors on previously issued financial statements would result in the restatement of the Company’s previously issued financial statements. Unrelated to the Special Committee’s review, management also identified that certain grants previously awarded to employees as incentive stock options should have been treated as non-qualified stock options.Due to different tax requirements associated with the exercise of incentive stock option versus a non-qualified stock option, the Company has determined that certain employer and employee FICA taxes and employee withholding taxes were not properly withheld at the time such options were exercised by its employees. In addition to the errors related to stock-based compensation discussed above, the Company has also corrected certain previously identified prior period errors that the Company believed were not material to the Company’s consolidated financial statements, both individually and when considered in the aggregate. The Company has restated its retained earnings balance at the beginning and the end of fiscal year 2005 to include a reduction of $9.2 million and$11.6 million, respectively, related to the after tax impact of additional stock-based compensation expense and correction of other accounting errors from 1993 through 2005.This amount represents approximately 2.4% of the previously reported ending fiscal year 2005 retained earnings balance. On this Form 10-Q, the Company is restating its condensed consolidated balance sheet as of December 31, 2005, the condensed consolidated statements of income and comprehensive income for the thirteen and thirty-nine week periods ended October 1, 2005 and the condensed consolidated statement of cash flows for the thirty-nine week period ended October 1, 2005 as a result of the errors discussed above. The effect of the restatement on the condensed consolidated statements of income and comprehensive income for the thirteen and thirty-nine week periods ended October 1, 2005 includes: (i) an approximate $466,000 decrease in pre-tax income related to the correction of measurement dates used in the Company’s historical equity granting practices, (ii) an approximate $364,000 decrease in pre-tax income related to additional employer and employee FICA taxes due, including interest thereon, related to reclassifying certain incentive stock options to non-qualified stock options, (iii) an approximate $979,000 increase in pre-tax income to reverse the impact of certain sales returns recorded in fiscal year 2005 that should have been recorded in fiscal year 2004, (iv) an approximate $207,000 decrease in pre-tax income related to the adjustment of accrued management fees that should have been eliminated at the end of fiscal year 2004, (v) an approximate $1.4 million increase in pre-tax income related to the correction of an error in the Company’s analysis of store impairment, (vi) an approximate $1.5 million increase in income tax expense to correct errors related to certain tax contingency reserves, released in fiscal year 2005, that should have been released in fiscal year 2004 and (vii) an approximate $452,000 increase in income tax expense related to items (i) through (v) above. The Company has recorded the full impact of the adjustments related to additional stock-based compensation and correction of the other prior period errors and the related tax effects, as they relate to the first and second quartes of fiscal years 2006 and 2005, in the third quarter of fiscal years 2006 and 2005, as the Company believes the impact is not material to any relevant quarter. Therefore, the third quarter net income and diluted earnings per share have been reduced by $355,000 and $0.01, respectively, for fiscal year 2006 and $653,000 and $0.01, respectively, for fiscal year 2005 related to such prior quarter adjustments. 1 In the Company’s Form 10-K for the year ended January 6, 2007 (the “2006 Form 10-K”), filed with the SECcontemporaneously with this Form 10-Q, the Company has restated its consolidated balance sheet at December 31, 2005 (including retained earnings at the beginning of the fiscal year) and its consolidated statements of income and comprehensive income andcash flows for the years endedDecember 31, 2005, January 1, 2005and the notes related thereto.Additionally, in the 2006 Form 10-K, the Company has restated the selected financial data for the years ended December 31, 2005, January 1, 2005, January 3, 2004 and January 4, 2003 included in Item 6 and the third and fourth quarters of 2005 included in “Selected Quarterly Financial Data” in Management’s Discussion and Analysis of Financial Condition and Results of Operations. Previously filed annual reports on Form 10-K and quarterly reports on Form 10-Q affected by the restatement will not be amended and therefore should not be relied upon. For additional information regarding this restatement, see Note 2, “Restatement of Consolidated Financial Statements” to the accompanying unaudited condensed consolidated financial statements and the section entitled “Restatement of Consolidated Financial Statements” in Management’s Discussion and Analysis ofFinancial Condition and Results of Operations. 2 PARTI - FINANCIAL INFORMATION Item 1. Financial Statements FOSSIL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS UNAUDITED AMOUNTS IN THOUSANDS October 7, December 31, 2006 2005 (as restated – See Note 2) ASSETS Current assets: Cash and cash equivalents $ 69,379 $ 58,222 Securities available for sale 7,077 6,553 Accounts receivable – net of allowances of $33.9 million and $32.1 million for 2006 and 2005, respectively 168,718 141,193 Inventories - net 269,902 241,009 Deferred income tax assets 18,301 18,808 Prepaid expenses and other current assets 42,245 41,387 Total current assets 575,622 507,172 Investments 11,014 9,352 Property, plant and equipment – net of accumulated depreciation of$104,179 and $83,880 for 2006 and 2005, respectively 168,096 147,243 Goodwill 42,588 40,667 Intangible and other assets – net of accumulated amortization of $3,647 and $2,413 for 2006 and 2005, respectively 44,899 40,708 Total assets $ 842,219 $ 745,142 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term debt $ 54,650 $ 8,552 Accounts payable 60,794 60,628 Accrued expenses: Accrued accounts payable 21,668 20,028 Compensation 27,773 22,259 Accrued royalties 10,328 8,316 Co-op advertising 6,455 15,178 Other 21,986 16,550 Income taxes payable 34,045 29,159 Total current liabilities 237,699 180,670 Deferred income tax liabilities 30,926 28,936 Other long-term liabilities 7,744 6,692 Total long-term liabilities 38,670 35,628 Minority interest in subsidiaries 5,617 2,527 Stockholders’ equity: Common stock, 67,710 and 68,319 shares issuedfor 2006 and 2005, respectively 677 683 Additional paid-in capital 50,909 47,675 Retained earnings 494,291 475,504 Accumulated other comprehensive income 15,322 7,676 Treasury stock at cost, 54 shares (966 ) - Deferred compensation - (5,221 ) Total stockholders’ equity 560,233 526,317 Total liabilities and stockholders’ equity $ 842,219 $ 745,142 See notes to condensed consolidated financial statements. 3 FOSSIL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME UNAUDITED AMOUNTS IN THOUSANDS, EXCEPT PER SHARE DATA For the 13 Weeks Ended For the 13 Weeks Ended For the 40 Weeks Ended For the 39 Weeks Ended October 7, 2006 October 1, 2005 October 7, 2006 October 1, 2005 (as restated – See Note 2) (as restated – See Note 2) Net sales $ 299,697 $ 260,171 $ 823,160 $ 718,916 Cost of sales 151,591 123,961 415,007 344,291 Gross profit 148,106 136,210 408,153 374,625 Operating expenses: Selling and distribution 82,341 72,705 246,995 214,319 General and administrative 32,812 26,783 95,018 82,776 Total operating expenses 115,153 99,488 342,013 297,095 Operating income 32,953 36,722 66,140 77,530 Interest expense 1,009 33 2,556 115 Other expense– net 3 2,304 541 7,237 Income before income taxes 31,941 34,385 63,043 70,178 Provision for income taxes 10,400 12,691 20,547 14,937 Net income $ 21,541 $ 21,694 $ 42,496 $ 55,241 Other comprehensive income, net of taxes: Currency translation adjustment (2,542 ) (624 ) 8,629 (12,364 ) Unrealized gain (loss) on securities available for sale 308 307 (53 ) 390 Forward contracts hedging intercompany foreign currency payments – change in fair values 1,223 277 (929 ) 2,687 Total comprehensive income $ 20,530 $ 21,654 $ 50,143 $ 45,954 Earnings per share: Basic $ 0.32 $ 0.31 $ 0.63 $ 0.78 Diluted $ 0.31 $ 0.30 $ 0.62 $ 0.76 Weighted average common shares outstanding: Basic 67,127 70,563 67,116 70,688 Diluted 68,691 72,437 68,537 72,757 See notes to condensed consolidated financial statements. 4 FOSSIL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED AMOUNTS IN THOUSANDS For the 40 Weeks Ended For the 39 Weeks Ended October 7, 2006 October 1, 2005 (as restated – See Note 2) Operating activities: Net income $ 42,496 $ 55,241 Noncash items affecting net income: Minority interest in subsidiaries 3,269 3,686 Equity inearnings of joint venture (1,247 ) (1,124 ) Depreciation and amortization 23,730 19,377 Stock-based compensation 4,037 1,829 Excess tax benefits from stock-based compensation (1,312 ) 2,429 Loss (gain) on disposal of assets 28 (556 ) Decrease in allowance for doubtful accounts (1,771 ) (983 ) Increase in allowance for returns - net of related inventory 75 895 Deferred income taxes 2,448 (16,324 ) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable (27,507 ) 1,641 Inventories (24,910 ) (78,280 ) Prepaid expenses and other current assets (858 ) (9,162 ) Accounts payable (1,656 ) 12,047 Accrued expenses 6,738 (8,908 ) Income taxes payable 6,197 (654 ) Net cash from (used in) operating activities 29,757 (18,846 ) Investing activities: Business acquisitions, net of cash acquired (7,227 ) (4,429 ) Additions to property, plant and equipment (39,589 ) (43,126 ) Purchase of securities available for sale (475 ) (837 ) Increase in intangible and other assets (1,855 ) (2,002 ) Net cash used in investing activities (49,146 ) (50,394 ) Financing activities: Proceeds from exercise of stock options 4,355 4,484 Acquisition and retirement of common stock (25,930 ) (17,354 ) Excess tax benefits from stock-based compensation 1,312 - Distribution of minority interest earnings (186 ) (3,945 ) Net borrowings of / (payments on)short-term debt 45,649 (12,657 ) Net cash from (used in) financing activities 25,200 (29,472 ) Effect of exchange rate changes on cash and cash equivalents 5,346 (4,581 ) Net increase (decrease) in cash and cash equivalents 11,157 (103,293 ) Cash and cash equivalents: Beginning of period 58,222 185,430 End of period $ 69,379 $ 82,137 See notes to condensed consolidated financial statements. 5 FOSSIL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED 1. FINANCIAL STATEMENT POLICIES Basis of Presentation.The condensed consolidated financial statements include the accounts of Fossil, Inc., a Delaware corporation, and its wholly and majority-owned subsidiaries (the “Company”). The condensed consolidated financial statements reflect all adjustments that are, in the opinion of management, necessary to present a fair statement of the Company’s financial position as of October 7, 2006, and the results of operations for the thirteen-week periods ended October 7, 2006 (“Third Quarter”) and October 1, 2005 (“Prior Year Quarter”), respectively and the forty week period ended October 7, 2006 (“Year To Date Period”) and the thirty-nine week period ended October 1, 2005 (“Prior Year YTD Period”), respectively. The Company noted that fiscal 2006 is a 53-week year as compared to a 52-week year in fiscal 2005. This extra week was included in the first quarter of fiscal year 2006. The condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America which require the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the consolidated financial statements and revenues and expenses during the periods reported. Actual results could differ from those estimates.These interim financial statements should be read in conjunction with the audited financial statements and notes thereto included in the annual report on Form 10-K for the year ended January 6, 2007, (the “2006 Form 10-K”), filed by the Company pursuant to the Securities Exchange Act of 1934 contemporaneously with this Form 10-Q.Operating results for the forty week period ended October 7, 2006, are not necessarily indicative of the results to be achieved for the full year. Cash Equivalents are considered all highly liquid investments with original maturities at date of purchase of three months or less. Securities Available for Sale consists of debt securities with original maturities exceeding three months and mutual fund investments. By policy, the Company invests primarily in high-grade marketable securities. Unrealized holding gains (losses) are included in accumulated other comprehensive income (loss) as a component of stockholders’ equity. Inventories are stated at the lower of average cost, including any applicable duty and freight charges, or market. Investments in which the Company has significant influence over the investee are accounted for utilizing the equity method. If the company does not have significant influence over the investee, the cost method is utilized. Property, Plant and Equipment is stated at cost less accumulated depreciation and amortization. Depreciation is provided using the straight-line method over the estimated useful lives of the assets of thirty years for buildings, five years for furniture and fixtures and three to six years for computer equipment and software. Leasehold improvements are amortized over the shorter of the lease term or the asset’s useful life. Property, equipment and other long-lived assets are evaluated for impairment whenever events or conditions indicate that the carrying value of an asset may not be recoverable based on expected undiscounted cash flows related to the asset. Goodwill and Other Intangible Assets include the cost in excess of net tangible assets acquired (goodwill), trademarks, tradenames, customer lists and patents. Trademarks, customer lists and patents are amortized using the straight-line method over the estimated useful lives of generally seven to twenty years. Goodwill and other indefinite-lived intangible assets such as tradenames are tested at least annually for impairment rather than amortized. Impairment testing compares the carrying amount of the asset with its fair value.Fair value is estimated based on the market approach and discounted cash flows.When the carrying amount of the asset exceeds its fair value, an impairment charge would be recorded. 6 Cumulative Translation Adjustment is included as a component of other comprehensive income (loss) and reflects the unrealized adjustments resulting from translating the financial statements of foreign subsidiaries. The functional currency of the Company’s foreign subsidiaries is the local currency of the country. Accordingly, assets and liabilities of the foreign subsidiaries are translated to U.S. dollars at year-end exchange rates. Income and expense items are translated at the average rates prevailing during the year. Changes in exchange rates that affect cash flows and the related receivables or payables are recognized as transaction gains and losses in the determination of net income. Revenues are recognized at the point the goods leave the Company’s distribution center for the customer. Because the majority of the Company’s customers pay freight and do not have stated rights of inspection, title transfers at the point in time the goods leave the Company’s dock. The Company accepts limited returns and may request that a customer return a product if the customer has an excess of any style that the Company has identified as being a poor performer for that customer or geographic location. The Company continually monitors returns and maintains a provision for estimated returns based upon historical experience and any specific issues identified. While returns have historically been within management’s expectations and the provisions established, future return rates may differ from those experienced in the past. Any significant increase in product damages or defects and the resulting credit returns could have an adverse impact on the operating results for the period or periods in which such returns materialize. Cost of Sales includes raw material costs, assembly labor, assembly overhead including depreciation expense, assembly warehousing costs and shipping and handling costs related to the movement of finished goods from assembly locations to sales distribution centers and from sales distribution centers to customer locations.Additionally, cost of sales includes customs duties, product packaging cost, royalty cost associated with sales of licensed products, molding and tooling costs and inventory shrink and damages. Selling, Distribution and AdministrativeExpenses includes sales and distribution labor costs, distribution costs from sales distribution centers to customer locations, sales distribution center warehouse costs, depreciation expense related to sales centers, point-of-sale expenses, advertising expenses and administrative support labor and ”back office” or support costs such as treasury, legal, information services, accounting, internal audit, human resources and executive management costs. Advertising Costs for in-store and media advertising as well as co-op advertising, internet costs associated with affiliation fees and promotional allowances are expensed as incurred. Minority Interest in Subsidiaries, included within other expense-net represents the minority stockholders’ share of the net income (loss) of various consolidated subsidiaries. The minority interest in the consolidated balance sheets reflects the minority owner’s proportionate interest in the equity of the various consolidated subsidiaries. Business.Fossil is a design, development, marketing and distribution company that specializes in consumer products predicated on fashion and value. The Company’s principal offerings include an extensive line of fashion watches sold under the Company’s proprietary FOSSIL®, RELIC®, MW®, MW MICHELE®, and ZODIAC® brands as well as licensed brands for some of the most prestigious companies in the world, including ADIDAS®, BURBERRY®, DIESEL®, DKNY® and EMPORIO ARMANI®. The Company also offers complementary lines of handbags, small leather goods, belts, and sunglasses under the FOSSIL and RELIC brands, jewelry under the FOSSIL, DIESEL, EMPORIO ARMANI, and MICHELE brands and FOSSIL apparel. The Company’s centralized infrastructure in design/development and production/sourcing allows it to leverage the strength of its branded watch and jewelry portfolio over an extensive global distribution network. The Company’s products are sold primarily through department stores and other major retailers, both domestically and in over 90 countries worldwide. 7 Foreign Currency Hedging Instruments. The Company’s foreign subsidiaries periodically enter into forward contracts principally to hedge the future payment of intercompany inventory transactions with the U.S. company. At October 7, 2006, the Company’s foreign subsidiaries had forward contracts to sell (i) 33.5 million Euro for approximately $42.6 million, expiring through June 2007 and (ii) 4.7 million British Pounds for approximately $9 million, expiring through March 2007. If the Company’s foreign subsidiaries were to settle their Euro and British Pound based contracts at the reporting date, the net result would be a net gain of approximately $200,000, net of taxes, as of October 7, 2006. The net decrease in fair value for the Year To Date Period of approximately $900,000 and the net increase in fair value for the Prior Year YTD Period of approximately $2.7 million is included in other comprehensive income. The net decrease for the Year To Date Period consisted of net losses from these hedges of $100,000, and net gains of $800,000 reclassified into earnings. Earnings Per Share. The following table reconciles the numerators and denominators used in the computations of both basic and diluted EPS: For the 13 Weeks Ended October 7, 2006 For the 13 Weeks Ended October 1, 2005 For the 40 Weeks Ended October 7, 2006 For the 39 Weeks Ended October 1, 2005 IN THOUSANDS, EXCEPT PER SHARE DATA Numerator: Net income $ 21,541 $ 21,694 $ 42,496 $ 55,241 Denominator: Basic EPS computation: Weighted average common shares outstanding 67,127 70,563 67,116 70,688 Basic EPS $ 0.32 $ 0.31 $ 0.63 $ 0.78 Diluted EPS computation: Denominator: Basic weighted average common shares outstanding 67,127 70,563 67,116 70,688 Dilutive effect of stock-based compensation 1,564 1,874 1,421 2,069 68,691 72,437 68,537 72,757 Diluted EPS $ 0.31 $ 0.30 $ 0.62 $ 0.76 Approximately 900,000, 900,000, 1.7 million and 700,000 weighted average shares issuable under stock-based awards were not included in the diluted earnings per share calculation at the end of the Third Quarter, Prior Year Quarter, Year To Date Period and Prior YTD Period, respectively, because they were antidilutive. These common share equivalents may be dilutive in future earnings per share calculations. Goodwill.
